Exhibit 10.1

 
 
 
[logo.jpg]
 
 
BY E-MAIL


December 8, 2016






International Value Advisers, LLC
717 5th Avenue, 10th Floor
New York, New York 10022


Attn:          Michael Malafronte
michael.malafronte@ivafunds.com


Shanda Scibilia
shanda.scibilia@ivafunds.com





    Re:
   Invitation for Michael Malafronte to Complete 2016-2017 Term as a DeVry
Education Group Inc. Director and Conditional Partial Waiver





Dear Michael and Shanda:


Reference is made to Section 1(f) of that certain Support Agreement, dated June
29, 2016 (the “Support Agreement”), by and among persons affiliated with
International Value Advisers, LLC described therein, DeVry Education Group Inc.
(“DeVry Group”) and Michael Malafronte and that certain letter of Irrevocable
Resignation of even date from Michael Malafronte (the “Resignation Letter”)
delivered to DeVry Group in connection therewith.  Capitalized but not defined
terms shall have the meanings set forth in the Support Agreement.


As discussed, under the terms of Section 1(f) of the Support Agreement and the
Resignation Letter, Michael Malafronte’s resignation from the board of directors
of DeVry Group (the “Board”) would become effective in the event “IVA, together
with all of the IVA Affiliates, ceases collectively to beneficially own or have
other ownership interest in aggregate Net Long Positions of at least 10% of the
outstanding shares of Common Stock” (the aforementioned clause being the “10%
Threshold Condition”).  The Board has valued and appreciated Michael
Malafronte’s contributions as a director and hereby extends an invitation for
Mr. Malafronte to remain a member of the Board for the duration of the term
ending at the 2017 Annual Meeting of Shareholders (the “2016-2017 Term”) in the
event the 10% Threshold Condition would otherwise be satisfied.


If Mr. Malafronte wishes to continue his service on the DeVry Group Board during
the 2016-2017 Term, please sign this letter below and return a .pdf copy to
Gregory S. Davis at gsdavis@devrygroup.com.  Upon receipt of a countersigned
version of this letter, DeVry Group hereby waives its rights under the 10%
Threshold Condition and, accordingly, the Resignation Letter shall not become
effective in the event the 10% Threshold Condition is otherwise satisfied.
 

  DeVry Education Group  ●  3005 Highland Parkway ●  Downers Grove, IL 60515  ● 
630.515.7700  ●  devryeducationgroup.com
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 
 
 
If you have any questions, please contact me or Gregory S. Davis at
630-515-3135.


 
 
Best regards,
 
 
 
 
DEVRY EDUCATION GROUP INC.
 
 
 
 
 
 
 
By: 
 /s/ Christopher Begley 
 
 
Chair of the Board of
 
 
Directors

 
 
 
CC:
Murray A. Indick 
 
 
Morrison & Foerster LLP 
 
 
mindick@mofo.com 
 
 
 
 
 
 
 
Agreed and Acknowledged this 8th day of 
 
December, 2016 
 
 
 
 
 
 
 
By:
/s/ Michael Malafronte
 
 
Michael Malafronte
 
 
 
 
 
 
 
INTERNATIONAL VALUE ADVISERS, LLC
 
 
 
 
     
By: 
/s/ Michael Malafronte
   
Michael Malafronte 
   
Managing Partner 
 


 
 
2